Exhibit 10.1

MASTER SERVICES AGREEMENT

EFFECTIVE DATE: June 11, 2012

THIS MASTER SERVICES AGREEMENT (“MSA” or “Agreement”) is made by and between UTi
Worldwide Inc., a British Virgin Islands corporation (“UTi”), and Matthys J.
Wessels (“Consultant”).

1. Engagement. UTi may issue statements of work to Consultant in a form to be
mutually agreed (“SOW”). These SOWs will reference this MSA and will be
incorporated into this MSA by such reference. Subject to the terms of this MSA,
Consultant will render the services (“Services”) and deliver the Work Product
(as defined below) as more fully set forth in the SOW.

2. Compensation. UTi will pay Consultant the fee set forth in each SOW for
Services and/or Work Product delivered and accepted by UTi pursuant to this MSA.
Consultant will be reimbursed for reasonable and customary expenses incurred in
connection with the delivery of Services and/or Work Product, provided
Consultant has furnished such documentation for authorized expenses as UTi may
reasonably request. Payment of Consultant’s fees and expenses will be due 30
days from receipt by Company of Consultant’s correct and undisputed invoice.

3. UTi’s Ownership and License. UTi shall own all right, title and interest in
and to all UTi pre-existing property, UTi Confidential Information (as defined
below), Work Product and documentation therefore, and all derivatives,
modifications and improvements thereof, including all patents, copyrights, trade
secrets and other intellectual property rights (“Intellectual Property Rights”)
therein anywhere in the world (“UTi Property”). Consultant hereby assigns to UTi
all right, title and interest in and to any work product created by Consultant,
to which Consultant contributes, or which relates in any way to UTi Property
pursuant to this MSA (“Work Product”), including all Intellectual Property
Rights therein and thereto. Work Product shall not include Consultant’s
pre-existing property used to accomplish the Work Product (“Consultant’s
Pre-existing Property”). Consultant retains no rights in the Work Product and
agrees not to challenge the validity of UTi’s ownership in the Work Product.
Consultant agrees to execute, at UTi’s request and expense, all documents and
other instruments necessary or desirable to confirm such assignment. In the
event that Consultant does not, for any reason, execute such documents within a
reasonable time of UTi’s request, Consultant hereby irrevocably appoints UTi as
Consultant’s attorney-in-fact for the purpose of executing such documents on
Consultant’s behalf. UTi hereby grants Consultant a limited, non-transferable,
personal license to use and copy the UTi Property solely to perform the work
pursuant to this MSA.

4. Consultant’s Ownership and License. Consultant shall own all right, title and
interest in and to Consultant’s Pre-Existing Property and all intellectual
property rights therein. Consultant hereby grants UTi a perpetual, irrevocable,
worldwide, royalty-free, non-exclusive license, with the right to sublicense and
authorize the granting of sublicenses, to exploit and exercise all rights in
Consultant’s Pre-Existing Property actually deployed in support of UTi’s
exercise or exploitation of all Work Product and any UTi Property identified in
this MSA or a SOW. If Consultant has any rights, including without limitation
“artist’s rights” or “moral rights,” in the Work Product which cannot be
assigned, Consultant agrees to waive enforcement worldwide of such rights
against UTi. In the event that Consultant has any such rights, that cannot be
assigned or waived, Consultant hereby grants to UTi an exclusive, worldwide,
irrevocable, perpetual license to use, reproduce, distribute, create derivative
works of, publicly perform and publicly display the Work Product in any medium
or format, whether now known or later developed.

5. Representations and Warranties. Consultant represents and warrants that:
(a) Consultant has the right and unrestricted ability to assign all intellectual
property rights set forth in Section 3 (including without limitation the right
to assign any Work Product created by Consultant’s employees or contractors),
(b) the Work Product, and the use thereof by UTi, its representatives, customers
or end users, do not and will not infringe upon any Intellectual Property
Rights, right of publicity or privacy, or any other proprietary right of any
person or entity, whether contractual, statutory or common law, (c) Consultant
will not enter into any obligations which requires or facilitates the
unauthorized disclosure or use of UTi Property, (d) Consultant will not disclose
to UTi, or bring onto UTi’s premises, or induce UTi to use any Confidential
Information that belongs to anyone other than UTi or Consultant, and (e) all
Work Product provided by Consultant hereunder will perform in accordance with
the applicable published or mutually agreed upon specifications and related
documentation provided by Consultant. NO OTHER WARRANTIES ARE EXPRESSED OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

Page 1



--------------------------------------------------------------------------------

6. Indemnity by Consultant. Consultant agrees to defend, indemnify, and hold UTi
and its officers, directors, employees, shareholders, successors and assigns
harmless from and against any and all loss, damages, costs, claims, expenses,
settlements or other liability (including reasonable attorneys’ fees and the
expenses of other professionals) arising from or relating to any acts or
omissions of Consultant constituting gross negligence or willful misconduct
within the scope of this Agreement, and any breach or alleged breach by
Consultant of the representations and warranties set forth in Section 5.

6A. Indemnity by UTi. UTi agrees to defend, indemnify, and hold Consultant
harmless from and against any and all loss, damages, costs, claims, expenses,
settlements or other liability (including reasonable attorneys’ fees and the
expenses of other professionals) arising from or relating to (i) any acts or
omissions of UTi within the scope of this Agreement or (ii) any third party
claims arising out of any acts or omissions of Consultant that do not constitute
gross negligence or willful misconduct within the scope of this Agreement.

7. Independent Contractor Relationship. Consultant’s relationship with UTi is
that of an independent contractor, and nothing in this MSA is intended to, or
should be construed to, create a partnership, agency, joint venture or
employment relationship. Consultant will not be entitled to any of the benefits
which UTi may make available to its employees. Consultant is not authorized to
make any representation, contract or commitment on behalf of UTi. Consultant is
solely responsible for all taxes, withholdings, and other statutory obligations
with respect to the Work Product and receipt of fees under this MSA, and
Consultant will defend, indemnify, and hold UTi harmless from any and all claims
made by any entity on account of an alleged failure by Consultant to satisfy any
such tax or withholding obligation. Consultant is solely responsible for, and
must maintain adequate records of, expenses incurred in the course of performing
services under this MSA. No part of Consultant’s compensation will be subject to
withholding by UTi for the payment of any social security, federal, state or any
other employee payroll taxes.

8. Compliance with Laws. Consultant hereby represents and warrants that it shall
comply with all applicable, local and national laws and regulations. Upon
request, Consultant agrees to issue certificates certifying compliance with any
of the aforementioned laws or regulations as may be applicable to the services
being furnished hereunder.

9. Term and Termination.

9.1 Term. This MSA will commence on the Effective Date and will continue until
the one year anniversary thereof.

9.2 Termination for Convenience. Either party may terminate this MSA, or any
SOW, in whole or in part, for convenience upon thirty (30) days written notice
to the other party. Immediately upon the effective date of any such termination,
Consultant will stop the development of all Work Product. Payment for acceptable
Work Product completed prior to termination will be agreed upon by the parties.
UTi also may terminate this MSA or any SOW immediately upon ten (10) days
written notice in the event of a material breach by Consultant of this MSA or
any SOW, provided that, such breach remains uncured at the end of such ten
(10) day period, (ii) when Consultant commences, or has commenced against it,
proceedings under any bankruptcy, insolvency, or debtor’s relief law, which
proceedings are not dismissed within thirty (30) days or Consultant ceases
business operations, or (iii) when Consultant makes a general assignment for the
benefit of its creditors.

9.3 Survival. The rights and obligations contained in Sections 2, 3, 4, 5, 6,
6A, 7, 8, 9.3 and 11 through 19 will survive any termination or expiration of
this MSA.

10. Assignment. This MSA shall be binding upon, and inure to the benefit of, the
parties hereto and their respective heirs, successors and permitted assigns;
provided, however, that this MSA and the rights and obligations hereunder are
not assignable by either party without the other party’s prior written consent.

11. Confidential Information. Consultant agrees to hold UTi’s Confidential
Information in strict confidence and not to disclose such Confidential
Information to any third parties without the prior approval of UTi.
“Confidential Information” as used in this MSA shall mean all information
disclosed by UTi to Consultant that is not generally known in UTi’s trade or
industry which is identified in written or oral format as confidential or which
Consultant knows or has reason to know is confidential, trade secret or
proprietary information and shall include, without

 

Page 2



--------------------------------------------------------------------------------

limitation, (a) concepts and ideas relating to the development and distribution
of content in any medium or to the current, future and proposed products or
services of UTi or its subsidiaries or affiliates; (b) trade secrets, drawings,
inventions, know-how, software programs, and software source documents;
(c) information regarding plans for research, development, new service offerings
or products, marketing and selling, business plans, business forecasts, budgets
and unpublished financial statements, licenses and distribution arrangements,
prices and costs, suppliers and customers; (d) existence of any business
discussions, negotiations or agreements between the parties; and (e) any
information regarding employees, contractors or other agents of UTi or its
subsidiaries or affiliates, including skills and compensation. Confidential
Information also includes proprietary or confidential information of any third
party who may disclose such information to UTi or Consultant in the course of
UTi’s business. Consultant’s obligations set forth in this Section 11 shall not
apply with respect to any portion of the Confidential Information that
Consultant can document by competent proof that such portion: (a) is or has
become publicly known through no fault of Consultant or its agents; (b) is
received without restriction from a third party lawfully in possession of such
information and lawfully empowered to disclose such information; (c) was
rightfully in the possession of Consultant without restriction prior to its
disclosure by UTi; or (d) is developed by or on behalf of the Consultant
entirely independent of this MSA. In addition, upon reasonable written notice to
UTi, Consultant may disclose UTi’s Confidential Information in response to a
valid order by a court or other governmental body, as otherwise required by law.
All Confidential Information furnished to Consultant by UTi is the sole and
exclusive property of UTi or its suppliers or customers. Upon request by UTi,
Consultant agrees to promptly deliver to UTi the original and all copies of such
Confidential Information.

12. Insider Information. In the course of the performance of Consultant’s
duties, it is expected that Consultant will receive information that is
considered material inside information within the meaning and intent of the U.S.
federal securities laws, rules and regulations. Consultant will not disclose
this information directly or indirectly to any third party, nor will Consultant
buy, sell or otherwise deal in the securities of UTi Worldwide Inc. in violation
of applicable law. Specifically, Consultant agrees to abide by the terms of the
Company’s Insider Trading Policy, including the blackout periods arising
thereunder, as though Consultant were an “insider” for purposes of such policy.

13. CONSEQUENTIAL DAMAGES WAIVER. NOTWITHSTANDING ANYTHING ELSE IN THIS MSA OR
OTHERWISE, NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY WITH RESPECT TO ANY
SUBJECT MATTER OF THIS MSA UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR
OTHER LEGAL OR EQUITABLE THEORY FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL,
INCIDENTAL OR EXEMPLARY DAMAGES INCLUDING WITHOUT LIMITATION, DAMAGES FOR LOSS
OF BUSINESS PROFITS, COST OF PROCUREMENT OF SUBSTITUTE GOODS, TECHNOLOGY OR
SERVICES, BUSINESS INTERRUPTIONS OR LOSS OF INFORMATION, EVEN IF SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THIS SECTION DOES NOT LIMIT ANY
PARTY’S LIABILITY FOR BODILY INJURY OF A PERSON, DEATH, OR PHYSICAL DAMAGE TO
PROPERTY.

14. LIMITATION OF LIABILITY. IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR ANY AMOUNTS IN EXCESS OF THE AGGREGATE OF THE FEES PAID BY UTI
TO CONSULTANT HEREUNDER DURING THE SIX (6) MONTH PERIOD PRIOR TO THE DATE THE
CAUSE OF ACTION AROSE, OR FOR ANY MATTER BEYOND SUCH PARTY’S REASONABLE CONTROL.

15. Notices. Any notice to be given hereunder shall be in writing and sent
through (i) hand delivery, (ii) express overnight courier with a reliable system
for tracking delivery, or (iii) confirmed facsimile or electronic mail with a
copy sent by another means specified herein and shall be addressed to the party
and address stated above, or such other address as the party may designate from
time to time by written notice in accordance with this Section and shall be
effective, in the case of (i) or (iii) above, on the date the action is taken,
and, in the case of (ii) above, one business day after the date sent.

16. Governing Law. This MSA shall be governed, controlled, interpreted, and
defined by and under in all respects by the laws of the British Virgin Islands,
without regard to the conflicts of laws provisions thereof.

17. Severability. Should any provisions of this MSA be held by a court of law to
be illegal, invalid or unenforceable, the legality, validity and enforceability
of the remaining provisions of this MSA shall not be affected or impaired
thereby.

 

Page 3



--------------------------------------------------------------------------------

18. Waiver. The waiver by UTi of a breach of any provision of this MSA by
Consultant shall not operate or be construed as a waiver of any other or
subsequent breach by Consultant.

19. Injunctive Relief for Breach. Consultant’s obligations under this MSA are of
a unique character that gives them particular value such that breach of any of
such obligations may result in irreparable and continuing damage to UTi for
which there will be no adequate remedy at law; and, in the event of such breach,
UTi will be entitled to seek injunctive relief and/or a decree for specific
performance, and such other and further relief as may be proper (including
monetary damages if appropriate).

20. Entire MSA. This MSA and all executed Statements of Work constitute the
entire agreement between the parties relating to this subject matter and
supersede all prior or contemporaneous oral or written agreements concerning
such subject matter. The terms of this MSA will govern all work undertaken by
Consultant for UTi; provided, however, that in the event of any conflict between
the terms of this MSA and any SOW, the terms of this MSA will control unless
specific sections of the applicable SOW expressly state that they are intended
to control over specific sections of this MSA. This MSA may only be changed by
mutual agreement of authorized representatives of the parties and evidenced in a
signed writing.

IN WITNESS WHEREOF, the parties have executed this MSA as of the date first
written above.

 

UTI WORLDWIDE INC.     CONSULTANT By:  

/s/ Lance E. D’Amico

    By:  

/s/ Matthys J. Wessels

Name:  

Lance E. D’Amico

    Name:  

Matthys J. Wessels

Title:  

Chief Legal Officer

    Title:  

 

 

Page 4



--------------------------------------------------------------------------------

Statement of Work #1 to Master Services Agreement

dated June 11, 2012, between UTi and Matthys J. Wessels

This SOW forms an integral part of the Master Services Agreement referenced
above.

 

1. Description of Services: Consultant shall provide advice to the Board of
Directors of the Company, including but not limited to the area of corporate
strategy.

 

2. Compensation: Consultant shall be paid a total fee of $50,000 for the term of
the Agreement. Consultant shall be paid on a quarterly basis or such other
timetable as mutually agreed. In the event the Agreement is terminated prior to
June 11, 2013, Consultant shall be paid a pro rata portion of the total fee
based on the number of days elapsed during the term. In addition, all unvested
restricted share units of the Company held by Consultant shall continue to vest
during the term of this Agreement.

 

3. Place of Performance: Unless otherwise agreed, Consultant shall perform the
Services from Johannesburg, South Africa, provided that Consultant shall attend
the annual Board of Directors retreat in the greater Long Beach, California area
in September 2012.

 

4. Non-Compete: During the term of this Agreement, Consultant shall not perform
similar services for any competitor of the Company without the prior approval of
the Company.

 

Page 5